DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 01/27/2021, in response to claims 1, 3-6, 11-14, and 17-18 rejection from the final office action (10/29/2020), by amending claims 1, 3, and 14 is NOT entered because Applicants’ argument is not persuasive. 
The examiner notice Applicants move a portion of claim 14 into claim 1.

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
In regarding 35 USC 112 rejection of claim 3, see the bottom of page 7, Applicants’ amendment will overcome the rejection if submitted in separate paper.
In regarding to 35 USC 103 rejection over Park ‘282, Sieber ‘192 and Kim ‘617, Applicants argue that there is no reason to combine because 
A) ‘192 has no space to fit a switchable vent valve of ‘617, ‘192 cannot be used with a showerhead see pages 10 and 11.
	This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is based on ‘282 in view of ‘192 and ‘617.
	‘282 teaches showerhead 152 and remote plasma-generating tube 162. ‘192 is cited for a capacitively coupled remote plasma with titanium electrode. There are lots of room for the vent valve of ‘617 to be connected to the outside of the chamber 110 of ‘282.
	B) the titanium electrode of ‘192 is incompatible with showerhead and switchable vent valve, see page 12.
	This argument is found not persuasive.
	This is essentially the same argument as item A above. Nowhere in the office correspondence state that ‘192 is the primary reference and modified by ‘282 and ‘617.
	C) no teaching of depositing titanium on titanium portion of claim 1, see page 13.
	This argument is found not persuasive.
	The deposition on the titanium portion and the deposition on the substrate are both an intended use of the apparatus. With titanium tetrachloride source and titanium electrode, the combined apparatus is capable of deposition on the substrate and deposition on the titanium electrode.

	During the phone call, Attorney repeating issues numerous times that secondary reference ‘192 includes pressure jump, need more than titanium remote plasma electrode to be incorporated into ‘282, and a person of ordinary skill in the art has to be able to incorporate the combination. 

In response to applicant's argument that the titanium electrode cannot be incorporated into the remote plasma of ‘282 because it does not have a showerhead or have a pressure jump, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	The examiner also notices that showerhead also produces pressure difference across the holes of the faceplate/showerhead.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEATH T CHEN/Primary Examiner, Art Unit 1716